Opinion issued July 29, 2010


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01145-CV
———————————
MOHAMMAD
ENTEZARI, Appellant
V.
NAVID REZANEJAD, Appellee

 

 
On Appeal from the County Civil Court at Law
No. 3
Harris County, Texas

Trial Court Case No. 932401 
 

 
MEMORANDUM OPINION
          Appellant, Mohammad Entezari, has filed
a motion to dismiss the appeal.  More
than 10 days have elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the motion is granted and the appeal is dismissed.
PER CURIAM
Panel
consists of Justices Keyes, Hanks, and Higley.